Citation Nr: 0522120	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  95-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing, or a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations.


REPRESENTATION

Veteran represented by:	Daniel D. Wedemeyer, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  in St. 
Paul. Minnesota (the RO) which, in pertinent part, denied the 
veteran's claim of entitlement to a certificate of 
eligibility for specially adapted housing.  

In November 1999, the Board denied various issues no longer 
in appellate status and remanded several issues, to include 
entitlement to specially adapted housing, to the RO for 
development and readjudication.  In a May 2000 supplemental 
statement of the case, the RO confirmed and continued the 
previous denial and returned the appeal to the Board.  In a 
November 2000 decision, the Board denied claims to include 
entitlement to specially adapted housing.

The veteran appealed the Board's November 2000 decision to 
the United States Court of Appeal for Veterans Claims (the 
Court) which, by means of an Order issued in December 2001, 
vacated the Board's November 2000 decision and remanded the 
appeal to the Board for readjudication.  Such action was 
accomplished by the Board in August 2002, when it rendered a 
decision again denying, in pertinent part, the veteran's 
claim of entitlement to specially adapted housing.  The 
veteran again appealed to the Court.

In October 2004, representatives of the veteran and VA 
entered into a Joint Motion to Terminate That Part of the 
Appeal Addressing the Issue of Entitlement to Special Monthly 
Compensation, whereby the parties entered into a "Stipulated 
Agreement" in which the parties agreed, in pertinent part, 
as follows:  the veteran was to be assigned a 100 percent 
disability evaluation for service-connected coronary artery 
disease; the veteran was to be awarded disability 
compensation benefits under the provisions of 38 U.S.C. 
§ 1114(s), with the possibility of additional compensation 
under 38 U.S.C. §§ 1114(1), (o), and (r), pending further 
development pursuant to the veteran's claim for specially 
adapted housing; and the RO was to assign the appropriate 
effective date(s) for the award of any benefit(s) arising 
from this Stipulated Agreement.  

Also agreed upon was a Joint Motion for Partial Remand, in 
which the parties agreed to remand the issue of entitlement 
to specially adapted housing in order to accomplish further 
evidentiary development.  The two Joint Motions were 
implemented by the Court by means of an Order issued in 
November 2004.

In a February 2005 rating decision, the RO, pursuant to the 
settlement agreement, assigned an effective date of January 
31, 1996, for the award of a 100 percent disability rating 
for service-connected coronary artery disease and for the 
award of special monthly compensation based on housebound 
status under 38 U.S.C. § 1114(s).

The veteran's claim of entitlement to specially adapted 
housing is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

As alluded to in the Introduction above, the Joint Motion for 
Partial Remand requires additional development with regard to 
the veteran's claim of entitlement to specially adapted 
housing.  In accordance with that Motion, this claim is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  The veteran is to be accorded an 
examination by an appropriate medical 
specialist in order to ascertain the 
nature and severity of impairment 
resulting from his coronary artery 
disease.  In particular, the examiner 
should render findings on the following 
questions:

	a.  Does the veteran have loss of 
use of both lower extremities due to his 
service-connected coronary artery disease 
(i.e., is he wheelchair bound due to 
weakness in his lower extremities because 
of his coronary artery disease)? and

	b.  Is the veteran in need of aid 
and attendance due to his coronary artery 
disease, independent from any loss of use 
of the lower extremities, or is he in 
need of aid and attendance due to his 
coronary artery disease in combination 
with the loss of use of the lower 
extremities?

The veteran's claims file is to be 
furnished to the examiner, for review and 
referral, prior to this examination.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  Following receipt of the report of 
the examination requested above, VBA 
should review the Joint Motion for 
Partial Remand, ensure that all 
appropriate development has been 
completed, and undertake any additional 
evidentiary and procedural development 
deemed necessary.   Thereafter, VBA 
should review the file and determine 
whether the veteran is entitled to 
specially adapted housing.  If the 
decision remains adverse, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further action, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

